Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. William Brochers on April 27, 2022. 

The application has been amended as follows: 

Please amend Claims 15 and 16 from the claim set of April 21, 2022 as shown below:

15. (Previously Presented) The system of claim [[13]] 14, further comprising:
a series of panels mounted to the inside of an inner portion of the pressure container, the inner panels and the outer panels being paired; and
a guide assembly between each pair of inner panel and outer panels.

16. (Previously Presented) The system of claim [[13]] 14, further comprising a locking assembly comprising a hingedly attached arm configured to lock an outer portion of the pressure container to an inner portion of the pressure container when the pressure container is collapsed. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest a power generation system, the system comprising: a tank adapted to hold a liquid; and a drive section submersed in the tank, the drive section comprising: a continuous, collapsible pressure container; a rotatable assembly around which the pressure container is routed, the rotatable assembly comprising a drive shaft rotatably mounted to the tank; and a series of panels guided around the rotatable assembly to encourage the pressure container to expand and collapse as it circulates around the rotatable assembly, as recited in Claim 1; or a power generation system, the system comprising: an elongated tank adapted to hold a liquid; a first rotatable assembly comprising a drive shaft rotatably mounted horizontally in the tank; a second rotatable assembly comprising a drive shaft rotatably mounted horizontally in the tank, the second rotatable assembly spaced apart vertically from the first rotatable assembly; an elongated, inflatable/collapsible, continuous pressure container routed around the rotatable assemblies; and a series of panels mounted to the inside of an outer portion of the pressure container, the panels urging the expansion and collapse of the pressure container as it circulates around the rotatable assemblies, as recited in Claim 14.

The closest references of record include Daya and Saez. However, Daya’s system uses a number of collapsible bellows modules, i.e. a discontinuous pressure container, as opposed to a continuous collapsible pressure container as recited, and while Saez does teach a continuous pressure container (“infinite pneumatic chamber ... (1) filled with air, foam or material with a high buoyancy index”), Saez does not disclose a series of panels guided around the rotatable assembly to encourage the pressure container to collapse as it circulates around the rotatable assembly. The guides 8 of Saez act on only the ascending path, and are not guided around the rotatable assembly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, April 26, 2022